Case 0:19-cv-62194-MGC Document 13 Entered on FLSD Docket 11/20/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-62194-Civ-COOKE/HUNT

  YAZAN SALEH,

         Plaintiff,

  vs.

  CHASE BANK USA, N.A.,

        Defendant.
  ____________________________________/
                       ORDER OF REFERRAL AND
           ORDER REGARDING COURT PRACTICES AND PROCEDURES
         THIS MATTER came before the Court upon the filing of the Complaint, which the
  Court has reviewed. To efficiently, expeditiously, and economically resolve this dispute, it is
  ORDERED as follows:
  I.     COURT-MANDATED REQUIREMENTS IN TCPA-BASED CASES
         Plaintiff filed an action under the Telephone Consumer Protection Act, 47 U.S.C. §
  227, et seq. (“TCPA”), by which the Plaintiff claims injury from non-emergency telephone
  calls being placed to Plaintiff’s cellular telephone using an automatic telephone dialing
  system or pre-recorded or artificial voice. To assist the Court in the management of the case,
  the Plaintiff is ORDERED to file, within 21 days of this Order, a statement of claim
  summarizing the conduct complained of, relief requested, and reasons therefore. Also,
  within that allotted time, the Plaintiff must serve a copy of this Order, the statement of
  claim, and copies of all documents supporting the claim (e.g. records, sworn affidavits) on
  the Defendant’s counsel. The Plaintiff must, on that same date, additionally file a notice of
  full compliance with this Order.
         The Defendant, within 14 days of service of the Plaintiff’s statement of claim, is
  ORDERED to file with this Court a response to the Plaintiff’s statement and provide the
  Plaintiff with copies of all documents supporting its defenses. Concurrently, the Defendant
  must file a notice of full compliance with this Order.
Case 0:19-cv-62194-MGC Document 13 Entered on FLSD Docket 11/20/2019 Page 2 of 3



            The Parties are hereby advised that this case will be on the Court's TCPA expedited-
  track calendar pursuant to which trial will be set nine months after the Plaintiff files the
  required statement of claim. Furthermore, barring the most extreme of compelling
  circumstances, the Court will not grant any motions for a continuance and/or extensions of time.
            Failure to comply with this Order may result in default, dismissal, and/or sanctions.
  II.       EXPEDITED SERVICE
            It is hereby ORDERED and ADJUDGED that, to expedite the processing of the
  action, Plaintiff will serve the Defendant with a copy of the summons and complaint within
  60 days of the date of this Order. If Plaintiff is unable to do so, Plaintiff must provide an
  explanation to the Court as to the reason why Defendant has not been served within the
  allotted sixty days and must provide a detailed description of the attempts he has made to
  serve Defendant. It is further ORDERED and ADJUDGED that failure to comply with this
  Order may lead to immediate dismissal of this cause.
  III.      REFERRAL OF CASE TO MAGISTRATE JUDGE
            This case is REFERRED to the Honorable Jonathan Goodman, United States
  Magistrate Judge for the Southern District of Florida, for appropriate resolution of all non-
  dispositive pretrial matters, as well as motions for attorney’s fees and costs and motions for
  sanctions, in accordance with 28 U.S.C. §§ 636(b)(1)(A) and (B). Motions in Limine and any
  motion affecting deadlines set by the Court's Scheduling Order are excluded from this referral,
  unless specifically referred by separate order.
            The Parties are notified that all subsequent pleadings bearing on matters referred to
  the Magistrate Judge must be so designated by setting forth beneath the case number the
  identity of the Magistrate Judge to which the matter has been referred and the date of the
  Order of Reference. Parties must also abide by Magistrate Judge Goodman’s Discovery
  Procedures Order appended to this Order.
  IV.       NOTICE OF JOINT MOTIONS
            The parties are hereby notified that multiple Plaintiffs or Defendants must file joint
  dispositive motions with co-parties unless there are clear conflicts of positions or grounds for
  relief.
Case 0:19-cv-62194-MGC Document 13 Entered on FLSD Docket 11/20/2019 Page 3 of 3



          DONE and ORDERED in chambers, at Miami, Florida, this 20th day of November
  2019.




  Copies furnished to:
  Patrick M. Hunt, U.S. Magistrate Judge
  Counsel of record
